office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 crwojay posts-144917-06 uilc date date to andrew m tiktin large and mid-size business from donna j welch senior technician reviewer branch income_tax accounting installment_sale unrealized_receivables subject this chief_counsel_advice responds to your request for assistance dated date specifically you asked that our office address whether a taxpayer may report income from the sale of the taxpayer’s interest in a partnership under the installment_method to the extent that it represents income attributable to unrealized_receivables for payment for services rendered in addition you have asked that if a taxpayer may not report income under the installment_method to the extent it represents income attributable to certain unrealized_receivables what is the taxpayer’s amount_realized from the note in the year of closing this advice may not be used or cited as precedent issue sec_1 whether a taxpayer may report income from the sale of the taxpayer’s interest in a partnership under the installment_method pursuant to sec_453 of the internal_revenue_code to the extent it represents income attributable to sec_751 unrealized_receivables for payment for services rendered assuming that the transaction between the taxpayer and the corporation is a sale_or_exchange of property for purposes of sec_483 sec_1001 and sec_1274 if the taxpayer may not report income under the installment_method to the extent it represents income attributable to certain unrealized_receivables what is the taxpayer’s amount_realized posts-144917-06 from the note in the year of closing under sec_1_1001-1 of the income_tax regulations conclusion sec_1 a taxpayer may not report income from the sale of the taxpayer’s interest in a partnership under the installment_method pursuant to sec_453 to the extent that it represents income attributable to sec_751 unrealized_receivables for payment for services rendered the taxpayer may report the balance of the income realized from the sale of the partnership_interest using the installment_method of reporting assuming that the transaction between the taxpayer and the corporation is a sale_or_exchange of property for purposes of sec_483 sec_1001 and sec_1274 as the taxpayer may not report income under the installment_method to the extent it represents income attributable to certain unrealized_receivables under sec_1_1001-1 the taxpayer’s amount_realized from the note in the year of closing is its stated principal_amount facts a taxpayer was a partner in a partnership that held sec_751 unrealized_receivables for payment for services rendered the taxpayer reports income on the cash_method a corporation purchased the taxpayer’s interest in the partnership in exchange for a promissory note note issued by the corporation the stated principal_amount of the note was greater than dollar_figure which was payable on the five-year anniversary of the note’s issue_date the note also provided for semiannual cash payments of interest each year at a per annum interest rate equal to the semiannual mid-term applicable_federal_rate afr the note generally could not be prepaid prior to its stated maturity_date however the taxpayer had the right to convert all or any portion of the unpaid stated principal_amount of the note into common_stock of the corporation any time after the first anniversary of closing part of the income the taxpayer realized from the sale was attributable to the partnership’s unrealized_receivables for services rendered the taxpayer did not realize any income attributable to a sale of inventory within the meaning of sec_751 law and analysis issue sec_453 of the code provides that except as otherwise provided income from an installment_sale shall be taken into account under the installment_method sec_453 defines an installment_sale as a disposition of property where at least one payment is to be received after the close of the taxable_year in which the disposition occurs sec_453 defines the installment_method as a method under which the income recognized for any taxable_year from a disposition is that proportion of the payments received in that year which the gross_profit realized or to be realized when payment is completed bears to the total_contract_price posts-144917-06 sec_453a of the code authorizes the secretary to prescribe regulations necessary to carry out the purpose of sec_453a special rules for nondealers including regulations providing that the sale of an interest in a partnership will be treated as the sale of the proportionate share of the assets of the partnership sec_741 of the code provides that in the case of a sale_or_exchange of a partnership_interest gain_or_loss recognized to the transferor partner is considered gain_or_loss from the sale_or_exchange of a capital_asset except as otherwise provided in sec_751 sec_751 of the code provides that the amount received by a transferor partner in exchange for all or part of a partnership_interest shall be considered as an amount_realized from the sale_or_exchange of property other than a capital_asset to the extent such an amount is attributable to unrealized_receivables or inventory_items of the partnership sec_751 of the code provides that the term unrealized_receivables includes to the extent not previously includible in income under the method_of_accounting used by the partnership any rights contractual or otherwise to payment for services rendered or to be rendered the service has not issued regulations under sec_453 or sec_453a to provide expressly that the sale of a partnership_interest should be treated as the sale of a proportionate share of the assets of the partnership however there is sufficient authority to support the conclusion that a taxpayer may not report income from the sale a partnership_interest under the installment_method to the extent that the sale represents income attributable to sec_751 unrealized_receivables for payment for services rendered revrul_89_108 1989_2_cb_100 holds that income from the sale of a partnership_interest may not be reported under the installment_method to the extent it represents income attributable to the partnership’s substantially appreciated inventory1 within the meaning of sec_751 which would not be eligible for the installment_sale treatment if sold directly the balance of the income realized from the sale of the partnership_interest may be reported under the installment_method the ruling explains b ecause sec_751 effectively treats a partner as if the partner had sold an interest in the sec_751 property of the partnership the portion of the gain that is attributable to sec_751 property is reportable under the installment_method only to the extent that income realized on a direct sale of the sec_751 property would be reportable under such method the tax relief act of removed the substantially appreciated requirement from sec_751 and d revrul_89_108 specifically provides that the holding is not to be construed as an interpretation of sec_453 and sec_453a posts-144917-06 the ruling further states that the installment_method is not available for reporting income realized on the sale of a partnership_interest to the extent attributable to the substantially appreciated_inventory which constitutes inventory within the meaning of sec_453 based on the reasoning of revrul_89_108 to determine if the taxpayer may use the installment_method to report income from the sale of a partnership_interest to the extent that the income is attributable to certain unrealized_receivables the service must determine whether income realized on a direct sale of certain unrealized_receivables would be reportable under the installment_method while sec_453 precludes the use of the installment_method to report the sale of inventory judicial authority also supports a conclusion that the installment_method may not be used to report the income arising from compensation_for services the seminal case is 22_tc_321 in which a cash- basis taxpayer entered into an employment arrangement with willys-overland motors willys willys granted the taxpayer transferable options exercisable on specified future dates to purchase stock at a price that wa sec_25 of the then existing market price mr sorensen continued in willys’ employment but never exercised any of the options instead he sold three of the options prior to their expiration date for cash and notes payable over a number of years the tax_court first determined that the options were granted to mr sorensen as compensation mr sorensen then argued that he was entitled to report the income from the sale of the options on the installment_method the court disagreed stating since the sales of the options operated to compensate petitioner for his services what he received in the form of both cash and notes was income by way of compensation the provisions of sec_44 the predecessor of sec_453 relate only to the reporting of income arising from the sale of property on the installment basis those provisions do not in anywise purport to relate to the reporting of income arising by way of compensation_for services petitioner is not entitled to have them applied here id pincite the tax_court held that as the options were granted to mr sorensen as compensation_for services the income from the sale of the options could not be reported as income from the sale of property under the installment_method this result is further supported by hyatt v commissioner tcmemo_1961_318 aff’d 325_f2d_715 5th cir cert_denied 379_us_832 in mr hyatt a cash-basis taxpayer entered into a general agency contract with united security assurance company united a life_insurance_company and became united’s sole and posts-144917-06 exclusive agent at the time of the contract united did not have any assets or business and mr hyatt furnished the necessary finances office and fixtures to establish the business on date western american life_insurance_company western agreed to reinsure certain policies issued by united and agreed to pay united dollar_figure under the reinsurance arrangement around this same time united desired to purchase back mr hyatt’s agency contract and his related insurance_business mr hyatt was then entitled to substantial income relating to the agency contract on date united and mr hyatt entered into a contract that provided that mr hyatt would be assigned the dollar_figure receivable owed by western in exchange for the transfer of the general agency contract to united consequently mr hyatt assigned the agency contract and the income to which he was then entitled to united western paid mr hyatt dollar_figure in and dollar_figure in and he elected to report the proceeds from the sale on the installment_method and reported only the dollar_figure received in on his income_tax return the service asserted that the taxpayer could not use the installment_method and that mr hyatt should have recognized the entire dollar_figure in citing sorensen the tax_court agreed stating inasmuch as the dollar_figure amount was a substitute for compensation to hyatt it is clear that the installment_sales provisions of sec_44 the predecessor of sec_453 are inapplicable charles e 22_tc_321 as in sorensen the tax_court held that income arising from compensation_for services could not be reported under the installment_method in addition see 51_tc_1049 acq c b xxiii the tax_court stated that clearly the statute sec_453 does not relate to the reporting of income arising from an agreement to render services and revrul_73_438 1973_2_cb_157 a taxpayer engaged in selling services cannot use the installment_method therefore based on the above-cited case law and revenue_ruling a sole_proprietor could not report the income realized on the sale of unrealized_receivables for services rendered under the installment_method accordingly based on the reasoning of revrul_89_108 and judicial decisions a taxpayer may not report income from the sale of a partnership_interest under the installment_method to the extent that it represents income attributable to sec_751 unrealized_receivables arising from compensation_for services the taxpayer may report the balance of the income realized from the sale of the partnership_interest using the installment_method of reporting although this advice concludes that income from the sale of a partnership_interest may not be reported under the installment_method to the extent it represents income posts-144917-06 attributable to the partnership’s sec_751 unrealized_receivables for services rendered we note that there are some reported cases that hold that the sale of the right to future income or profits is property that can be reported under the installment_method however these cases do not involve income arising from compensation_for services first in 54_tc_1083 aff’d 478_f2d_1049 9th cir an accrual-basis taxpayer was a closely-held corporation in the mortgage-banking and mortgage-servicing business after completing a loan realty loan would assign the note and mortgage to insurance_companies realty loan would then service the mortgages as an agent for the insurance_companies in exchange for service fees in realty loan sold its business for dollar_figure plus interest payable in equal monthly installments the buyer’s principal objective was to obtain realty loan’s mortgage-servicing contracts the loans that realty loan was servicing on the date of sale were long-term loans of to years after the sale the buyer received approximately dollar_figure a year in servicing fees from these mortgages on its income_tax return the taxpayer reported the sale of its mortgage-servicing business as an installment_sale of a capital_asset the service issued a statutory_notice_of_deficiency determining that the gain was ordinary_income and that the gain could not be reported under the installment_method because the gain was not from the sale of property within the scope and meaning of sec_453 the service thus took the position that all income must be recognized in the tax_court first held that the sale of the right to future income or profits is property taxable as ordinary_income because the property was not a capital_asset then the service relied on sorensen to support its position that the income from the sale could not be reported under the installment_sale provisions however the tax_court distinguished sorensen as follows the instant case is factually different from charles e sorensen supra had the taxpayer in the sorensen case exercised his options the entire difference in the price he paid for the stock and its fair_market_value would have been income to him at that time as compensation_for services when he sold the options he received in effect this same difference in the option_price of the stock and its fair_market_value as compensation the sale could not change the nature of either that for which it substituted or the time at which the amount was includible in income in the instant case had petitioner not sold its mortgage-servicing business it would have received income from the mortgages it was servicing at the date of the sale over a period of approximately years and during these years would have serviced these mortgages the property petitioner sold was a substitute for its income or profits over a period of years after the sale the income petitioner sold was not compensation_for services as in sorensen but rather the future profit to be realized from the rendition of services which services after the sale were rendered by another posts-144917-06 id pincite the tax_court held that since the right to future income is property and the right to future income is not compensation_for services realty loan was entitled to report the gain from the sale under the installment_method the court_of_appeals for the ninth circuit affirmed the decision and held that mortgage-service contracts that taxpayer sold which conferred the right to receive future servicing fees constituted property that was eligible for installment_sale treatment the appellant court in dicta noted that a strained definition of property was not necessary to prevent the installment_sale of rights to receive income that had been previously earned under the taxpayer’s accrual_method of accounting supra pincite next in 84_tc_50 mr foy and others started up and developed a janitorial and building maintenance business which expanded throughout the united_states franchises of this business were sold to individuals and partnerships and mr foy received a profits interest in these franchises in mr foy formed expansion enterprises inc expansion mr foy was the sole shareholder and president of expansion in date mr foy purportedly transferred his profits interest in various franchises and other related property to expansion in date mr foy and expansion sold their interest in the franchise network for dollar_figure they received cash of dollar_figure and a dollar_figure note payable over months with interest in their written_agreement the parties allocated the purchase_price to the royalty rights of mr foy and expansion the tax_court found that these royalty rights actually referred to mr foy and expansion’s profits interest in the franchises on their returns mr foy and expansion reported the sales as giving rise to capital_gains and reported the gains on the installment_method the service disallowed this treatment determining that the sales gave rise to ordinary_income as compensation_for services and could not be reported under the installment_method the tax_court first considered whether the amounts received by mr foy and expansion gave rise to capital_gains or ordinary_income the taxpayers contended that their contract rights in the franchise network represented equity interests and were capital assets the service countered that the taxpayers only transferred their rights to receive ordinary_income the court held for the taxpayers on this issue holding that the taxpayers in essence sold their ownership_interest in the franchises and their rights to receive a percentage of the profits as part owners which were capital assets the court next considered whether the taxpayers could report the sale under the installment_method it first noted that under sorensen if the proceeds were received as compensation_for_personal_services they could not be reported under the installment_method the court then held posts-144917-06 petitioner contends that the transfer in question was a casual_sale_of_personal_property and that all four requirements of sec_453 are met respondent contends that petitioners did not have any property to sell that there was no sale and that if there was a sale the sales proceeds were received as compensation_for_personal_services and cannot be reported under the installment_method we again agree with petitioners our holding on the first issue has determined that the petitioners did transfer property that the transfer constituted a sale and that the sales proceeds were not received as compensation_for_personal_services id pincite and the cases of realty loan and foy are distinguishable from the present situation in both cases the tax_court determined that the right to future income is property and the right to future income is not compensation_for services the court_of_appeals in realty loan affirmed the lower court decision that the right to receive future servicing fees constituted property eligible for installment_sale treatment the appellant court however did not question the compensation_for services versus the right to future income distinction made by the tax_court the present situation involves the sale of sec_751 unrealized_receivables for services rendered thus under sorensen and hyatt and the reasoning of revrul_89_108 the income realized from the sale of the partnership_interest attributable to the sec_751 unrealized_receivables arising from compensation_for services may not be reported under the installment_method issue in general under sec_1_1001-1 of the income_tax regulations if a debt_instrument is issued in exchange for property the property transferor’s amount_realized attributable to the debt_instrument is the issue_price of the debt_instrument as determined under sec_1_1273-2 or sec_1_1274-2 whichever is applicable if however the issue_price of the debt_instrument is determined under sec_1273 of the code the amount_realized attributable to the debt_instrument is its stated principal_amount reduced by any unstated_interest as determined under sec_483 if a debt_instrument is a contingent_payment_debt_instrument subject_to either sec_1_483-4 or sec_1_1275-4 then sec_1_1001-1 provides a special rule to determine the amount_realized attributable to the debt_instrument if the debt_instrument is subject_to sec_1 c the amount_realized attributable to the debt_instrument is the issue_price of the debt_instrument as determined under sec_1_1274-2 increased by the fair_market_value of the contingent payments payable on the debt_instrument if the debt_instrument is subject_to sec_1_483-4 the amount_realized attributable to the debt_instrument is the stated principal_amount of the debt_instrument reduced by any unstated_interest as determined under sec_483 and increased by the fair_market_value of the contingent payments payable on the debt_instrument sec_1_1001-1 does not apply posts-144917-06 however if the fair_market_value of the contingent payments is not reasonably ascertainable only in rare and extraordinary cases will the fair_market_value of the contingent payments be treated as not reasonably ascertainable sec_1 g also does not apply if the income from the exchange is reported under the installment_method of sec_453 under sec_1_1001-1 if a debt_instrument is issued in exchange for property and the income from the exchange is not reported under the installment_method of sec_453 then sec_1_1001-1 applies rather than sec_15a_453-1 to determine the amount_realized attributable to the debt_instrument the note was not issued for publicly traded property and was not publicly traded within the meaning of sec_1_1273-2 therefore the issue_price of the note is determined under either sec_1274 if the note does not have adequate_stated_interest or the note is issued in a potentially_abusive_situation or sec_1273 if the note has adequate_stated_interest and the interest is qualified_stated_interest see sec_1_1274-2 to determine whether a debt_instrument has adequate_stated_interest and sec_1_1274-3 to determine if a debt_instrument is issued in a potentially_abusive_situation in either situation sec_1 g provides special rules to determine the issue_price of a debt_instrument subject_to sec_1274 that provides for one or more contingent payments based on the facts provided the note was not issued in a potentially_abusive_situation in general subject_to certain exceptions for example if the total payments under the debt_instrument do not exceed dollar_figure if a nonpublicly traded debt_instrument is issued for nonpublicly traded property the debt_instrument is tested under sec_1274 to determine whether the debt_instrument provides for adequate_stated_interest in general if the debt_instrument provides for adequate_stated_interest and all interest payable on the debt_instrument is qualified_stated_interest under sec_1_1273-1 then sec_1274 does not apply to the debt_instrument see sec_1274 and sec_1_1274-1 as a result the issue_price of the debt_instrument is determined under sec_1273 in general the issue_price is the stated principal_amount of the debt_instrument although sec_1274 does not apply to the debt_instrument the debt_instrument is not subject_to sec_483 and retested to determine if the debt_instrument has adequate_stated_interest under sec_483 although it is not clear from the terms of the note if the stated_interest payable on the note each year is the mid-term afr as of the month the note was issued or the mid- term afr for each six-month accrual_period that is the interest rate resets every six months in either case the stated_interest rate is at least equal to the test rate under sec_1_1274-4 therefore the note has adequate_stated_interest under sec_1274 and sec_1_1274-2 in general under sec_1_1273-1 qualified_stated_interest is stated_interest that is unconditionally payable in cash at least annually at a single fixed rate or at a single qualified_floating_rate under sec_1_1275-5 under sec_1_1273-1 an option to convert posts-144917-06 a debt_instrument into stock of the issuer is ignored for purposes of determining whether interest is unconditionally payable the stated_interest on the note is payable semiannually each year also under the terms of the note the failure to pay interest within days of its due_date is an event of default upon which the holder can declare the entire debt principal and interest due immediately this right makes the stated_interest unconditionally payable within the meaning of sec_1_1273-1 see revrul_95_70 1995_2_cb_124 therefore the stated_interest on the note is qualified_stated_interest under sec_1_1273-1 because the note provides for adequate_stated_interest and all stated_interest payable on the note is qualified_stated_interest the issue_price of the note is not determined under sec_1274 instead the issue_price of the note is its stated_redemption_price_at_maturity under sec_1273 see sec_1_1273-2 because the stated_interest on the note is qualified_stated_interest the note’s stated_redemption_price_at_maturity and therefore its issue_price is its stated principal_amount see sec_1_1273-1 for the definition of the term stated_redemption_price_at_maturity under sec_1_1275-4 a debt_instrument does not provide for contingent payments merely because it provides for an option to convert the debt_instrument into stock of the issuer into the stock or debt of a related_party within the meaning of sec_267 or sec_707 or into cash or other_property in an amount equal to the approximate value of such stock or debt the note provides the taxpayer with the option to convert the note into stock of the issuer the corporation at any time on or after the first anniversary of closing because the note’s conversion option is described in sec_1_1275-4 and because the note does not provide for any other_payments that are contingent payments within the meaning of sec_1_1275-4 the note does not provide for contingent payments and therefore is not subject_to sec_1_1275-4 moreover the issue_price of the note is not determined under sec_1_1274-2 special rule to determine the issue_price of a debt_instrument that provides for one or more contingent payments under sec_1274 in general sec_1_483-4 applies to a contract for the sale_or_exchange of property including a contract that is a debt_instrument if the contract provides for one or more contingent payments and the contract is subject_to sec_483 sec_1_483-4 applies even if the contract provides for adequate_stated_interest if sec_1_483-4 applies to a contract then interest under the contract is generally computed and accounted for using rules similar to those that would apply if the contract were a debt_instrument subject_to sec_1_1275-4 for purposes of sec_1_1275-4 a debt_instrument does not provide for contingent payments merely because it provides for an option to convert the debt_instrument into stock of the issuer see sec_1_1275-4 therefore for purposes of sec_1_483-4 a contract does not provide for contingent payments merely because it provides for an option to convert the debt_instrument into stock of the issuer as explained above the note is not subject_to sec_483 however even if it were subject_to sec_483 the note does not provide for contingent payments because of the conversion option the rules to determine whether a payment is contingent for purposes of sec_1_483-4 are the same as the rules for purposes of sec_1_1275-4 and as explained posts-144917-06 above the conversion option does not result in the note having contingent payments therefore sec_1_483-4 does not apply to the note if the conversion option did result in the note having contingent payments for purposes of sec_1_1275-4 or sec_1_483-4 then all payments on the note after the first anniversary of closing would be contingent because the conversion option could be exercised at any time after that date accordingly based on the assumption that the transaction between the taxpayer and the corporation is a sale_or_exchange of property for purposes of sec_483 sec_1001 and sec_1274 the issue_price of the note is its stated principal_amount under sec_1_1273-2 and sec_1273 the note’s conversion option does not result in any contingent payments on the note and therefore neither sec_1_483-4 nor sec_1_1275-4 applies to the note under sec_1_1001-1 the taxpayer’s amount_realized from the note in the year of closing is its stated principal_amount case development hazards and other considerations a taxpayer may argue that the sale of a partnership_interest need not be fragmented for purposes of the installment_sale provisions in the absence of regulations however we think that revrul_89_108 and case law provides sufficient authority to support the conclusion that a taxpayer may not report income from the sale of the taxpayer’s interest in a partnership under the installment_method pursuant to sec_453 to the extent that it represents income attributable to sec_751 unrealized_receivables for payment for services rendered in addition a taxpayer might challenge the underpinnings of revrul_89_108 secondary authority suggests that fragmentation of partnership interests may be appropriate for purposes of applying the installment_sale provisions see william s mckee william f nelson robert l whitmire federal taxation of partnerships and partners b 3d ed but compare monte a jackel installment_sale of partnership interests aggregate or entity tax note sec_363 date
